Order filed October 21, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00706-CV
                                  ____________

       ANGLO-DUTCH PETROLEUM INTERNATIONAL, INC.
     AND ANGLO-DUTCH (TENGE), LLC, Appellants/Cross-Appellees
                                        V.
         GREENBERG PEDEN, P.C., AND GERALD J. SWONKE,
                    Appellees/Cross-Appellant

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2004-20712


                                   ORDER

      The clerk’s record in this appeal was filed October 15, 2014. The record
reflects that the trial court signed a final judgment on May 13, 2014. On June 12,
2014, the Anglo-Dutch parties filed timely motions for new trial and to modify the
judgment. The same date, the Greenberg parties filed a timely motion to modify,
correct, and reform the judgment, or alternatively, motion for new trial. Therefore,
to perfect an appeal, a notice of appeal was due August 11, 2014. See Tex. R. App.
P. 26.1(a) (requiring the notice of appeal to be filed within 90 days after the
judgment is signed when a timely motion for new trial or other post-judgment
motion is filed). The Anglo-Dutch parties filed their notice of appeal on August 25,
2014. The Greenberg parties filed a notice of appeal on August 26, 2014. Rule
26.1(d) also provides that if any party timely files a notice of appeal, another party
may file a notice of appeal within 14 days after the first notice of appeal. See Tex.
R. App. P. 26.1(d). Both notices were untimely, but filed within the fifteen-day
period for requesting an extension of time. See Tex. R. App. P. 26.3. The parties
did not file a motion for extension of time, however.
         A motion for extension of time is “necessarily implied” when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). While an extension may be implied, a party filing an
untimely notice of appeal is still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).
         Accordingly, we ORDER the parties to file proper motions to extend time to
file the notices of appeal within 15 days of the date of this order. See Tex. R. App.
P. 26.3; 10.5(b). The court may dismiss the appeal of a non-compliant party. See
Tex. R. App. P. 42.3.



                                   PER CURIAM